            Case 1:15-cv-04514-KPF Document 196 Filed 01/21/21 Page 1 of 22


IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


    CLARIDGE ASSOCIATES, LLC,
    JAMISCOTT, LLC, LESLIE SCHNEIDER,
    and LILLIAN SCHNEIDER

                                   Plaintiffs,

    -against-                                                            15-CIV-4514 (KPF)

    ANTHONY SCHEPIS, FRANK CANELAS,
    RUTH CANELAS, and NORTHEAST
    CAPITAL MANGEMENT, LLC

                                   Defendants.

                AGREED PROTECTIVE ORDER REGARDING THE DISCLOSURE
                         AND USE OF DISCOVERY MATERIALS

           And now this 21st day of January, 2021, in order to protect the confidentiality of

    information to be produced between Plaintiffs Claridge Associates, LLC, Jamiscott LLC, Leslie

    Schneider, and Lilian Schneider (individually, each a “Plaintiff”, collectively, “Plaintiffs”) and

    Defendants Anthony Schepis, Frank Canelas, Ruth Canelas, and Northeast Capital Management,

    LLC (individually, each a “Defendant”, collectively, “Defendants,” and collectively with

    Plaintiffs, the “Parties”), and in connection with the above-captioned action or any related action

    or arbitration (collectively, the “Matter”)1, which the Parties anticipate will include documents,

    testimony, or information containing or reflecting confidential, proprietary, trade secret, and/or



1
  To the extent documents have been produced by one or more of the Parties to one or more of the other Parties in
any number of related disputes, including Claridge Associates, LLC, et al. v. Pursuit Partners, LLC, et al., Case No.
FS3-FST-CV-XX-XXXXXXX-S (Conn. Super. Ct.) (the “CT Main Case”); Claridge Associates, LLC, et al., v. Ruth E.
Canelas, et al., Case No. FST-CV19-60432550S (Conn. Super. Ct.) (the “Wives Case”), since referred to arbitration
in Claridge Associates, LLC, et al. v. Ruth E. Canelas, AAA Case No. 01-19-0002-5579 (the “Wives Arbitration”);
and/or Claridge Associates, LLC, et al., v. Anthony Schepis, et al., Case No. 14-10610 (LSS) (Del. Bank. Ct.) (the
“Delaware Bankruptcy action”) (collectively, the “Other Litigations”), the Parties agree that any documents disclosed
in connection with any of the Other Litigations remain subject to the confidentiality designations pursuant to the
protective orders entered in each respective case. The Parties further agree that notwithstanding the provisions of any
of the protective orders issued in any of the Other Litigations, all Discovery Material produced in the Other
Litigations may be used by the Parties in this case as if it had been produced in this case.

AGREED PROTECTIVE ORDER                                                                                      PAGE 1
         Case 1:15-cv-04514-KPF Document 196 Filed 01/21/21 Page 2 of 22



commercially sensitive information likely to be disclosed or produced during the course of

discovery, initial disclosures, and supplemental disclosures in this case, request that the Court

enter this Order setting forth the conditions for treating, obtaining, and using such information.

        Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Court finds good

cause for the following Agreed Protective Order Regarding the Disclosure and Use of Discovery

Materials (“Order” or “Protective Order”):

       1.      DEFINITIONS

               (a)     “Discovery Material” means all items or information, including from any

non-party, regardless of the medium or manner generated, stored, or maintained (including,

among other things, testimony adduced at deposition upon oral examination or upon written

questions, answers to interrogatories, documents and things produced, information obtained from

inspection of premises or things, and answers to requests for admission, or information disclosed

pursuant to subpoena under Fed. R. Civ. P. 45) that are produced, disclosed, or generated in

connection with discovery or Rule 26(a) disclosures in this case.

               (b)     “Other Litigations” means Claridge Associates, LLC, et al. v. Pursuit

Partners, LLC, et al., Case No. FS3-FST-CV-XX-XXXXXXX-S (Conn. Super. Ct.) (the “CT Main

Case”); Claridge Associates, LLC, et al., v. Ruth E. Canelas, et al., Case No. FST-CV19-

60432550S (Conn. Super. Ct.) (the “Wives Case”), since referred to arbitration in Claridge

Associates, LLC, et al., v. Ruth E. Canelas, AAA Case No. 01-19-0002-5579 (the “Wives

Arbitration”); and/or Claridge Associates, LLC, et al., v. Anthony Schepis, et al., Case No. 14-

10610 (LSS) (Del. Bank. Ct.) (the “Delaware Bankruptcy action”).

               (c)     “Outside Counsel” means (i) counsel who appear on the pleadings as

counsel for a Party in this Matter or any of the Other Litigations, (ii) partners and associates of

such counsel to whom it is reasonably necessary to disclose the information for this litigation, and


AGREED PROTECTIVE ORDER                                                                       PAGE 2
         Case 1:15-cv-04514-KPF Document 196 Filed 01/21/21 Page 3 of 22



(iii) outside, independent attorneys contracted to provide legal advice to a Party in connection

with this Matter.

                (d)     “Party” means any party to this Matter or the Other Litigations, including

all of its officers, directors, employees, consultants, retained experts, and outside counsel and

their support staffs.

                (e)     “Producing Party” means any Party or non-party entity that discloses or

produces any Discovery Material in this case.

                (f)     “Protected Material” means any Discovery Material that is designated as

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER,” or “CONFIDENTIAL –

ATTORNEYS’ EYES ONLY,” as provided for in this Order. Protected Material shall not

include: (i) advertising materials that have been actually published or publicly disseminated; (ii)

materials that show on their face they have been disseminated to the public; (iii) information that

the Receiving Party can show was lawfully in the Receiving Party’s possession prior to being

designated as Protected Material in this litigation and that the Receiving Party is not otherwise

obligated to treat as confidential; (iv) information that the Receiving Party can show was obtained

(without any benefit or use of Protected Material) from a third party having the right to disclose

such information to the Receiving Party without restriction or obligation of confidentiality; (v)

information that was submitted to a governmental entity without request for confidential

treatment.

                (g)     “Receiving Party” means any Party who receives Discovery Material from

a Producing Party.

        2.      COMPUTATION OF TIME

                The computation of any period of time prescribed or allowed by this Order shall

be governed by the provisions for computing time set forth in Rule 6 of the Federal Rules of Civil


AGREED PROTECTIVE ORDER                                                                       PAGE 3
            Case 1:15-cv-04514-KPF Document 196 Filed 01/21/21 Page 4 of 22



Procedure.

           3.   SCOPE

                (a)    The protections conferred by this Order cover not only Discovery Material

governed by this Order as addressed herein, but also any information copied or extracted

therefrom, as well as all copies, excerpts, summaries, or compilations thereof, plus testimony,

conversations, or presentations by Parties or their counsel in court or in other settings that might

reveal Protected Material.

                (b)    Nothing in this Protective Order shall prevent or restrict a Producing

Party’s own disclosure or use of its own Discovery Material for any purpose.

                (c)    This Order is without prejudice to the right of any Party to seek further or

additional protection of any Discovery Material or to modify this Order in any way, including,

without limitation, an order that certain matter not be produced at all.

                (d)    This Order applies to Discovery Material produced in one or more of the

Other Litigations to one or more of the parties to this case and designated therein as Confidential

or Attorney’s Eyes Only; however, notwithstanding the provisions of any of the protective orders

in any of the Other Litigations, the parties agree that all Discovery Material produced in the Other

Litigations may be used in this case.

           4.   DURATION

                Unless modified, superseded or terminated pursuant to the terms contained in this

Order, this Protective Order shall remain in effect through the conclusion of this litigation. Even

after the termination of this case, the confidentiality obligations imposed by this Order shall

remain in effect until a Producing Party agrees otherwise in writing or a court order otherwise

directs.

           5.   ACCESS TO AND USE OF PROTECTED MATERIAL


AGREED PROTECTIVE ORDER                                                                       PAGE 4
            Case 1:15-cv-04514-KPF Document 196 Filed 01/21/21 Page 5 of 22



                (a)    Basic Principles. Protected Material shall not be distributed, disclosed or

made available to anyone except as expressly provided in this Order. Any Party producing

documents, answers to interrogatories, responses to requests for admission, testimony or other

information in this Matter may designate such documents or information, or any part thereof, as

Protected Material must follow the procedures set forth below for the designation of such

material.

                (b)    Secure Storage. Protected Material must be stored and maintained by a

Receiving Party in a reasonably secure manner that ensures that access is limited to the persons

authorized under this Order. The Receiving Party shall exercise at least the same degree of care

in handling the Protected Material from the Producing Party that it would with its own Protected

Material and to confidential information of a similar nature.

                (c)    Legal Advice Based on Protected Material. Nothing in this Protective

Order shall be construed to prevent counsel from advising their clients with respect to this Matter

based in whole or in part upon Protected Materials, provided counsel does not disclose the

Protected Material itself except as provided in this Order.

                (d)    Limitations. Nothing in this Order shall restrict in any way a Producing

Party’s use or disclosure of its own Protected Material. Nothing in this Order shall restrict in any

way the use or disclosure of Discovery Material by a Receiving Party: (i) that is or has become

publicly known through no fault of the Receiving Party; (ii) that is lawfully acquired by or known

to the Receiving Party independent of the Producing Party; (iii) previously produced, disclosed

and/or provided by the Producing Party to the Receiving Party or a non-party without an

obligation of confidentiality and not by inadvertence or mistake; (iv) with the consent of the

Producing Party; or (v) pursuant to Order of the Court.

       6.       DESIGNATING PROTECTED MATERIAL


AGREED PROTECTIVE ORDER                                                                      PAGE 5
         Case 1:15-cv-04514-KPF Document 196 Filed 01/21/21 Page 6 of 22



               (a)     Available Designations. Any Producing Party may designate Discovery

Material with any of the following designations, provided that it meets the requirements for such

designations as provided for herein: “CONFIDENTIAL – SUBJECT TO PROTECTIVE

ORDER,” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

               (b)     Written Discovery and Documents and Tangible Things. Written

discovery, documents (which include “electronically stored information,” as that phrase is used in

Federal Rule of Procedure 34), and tangible things that meet the requirements for the

confidentiality designations listed in Paragraph 6(a) may be so designated by placing the

appropriate designation on every page of the written material prior to production. For digital files

being produced, the Producing Party may mark each viewable page or image with the appropriate

designation, and mark the medium, container, and/or communication in which the digital files

were contained. In the event that original documents are produced for inspection, the original

documents shall be presumed “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” during the

inspection and redesignated, as appropriate during the copying process.

               (c)     Depositions and Testimony. Parties or testifying persons or entities may

designate depositions and other testimony with the appropriate designation by indicating on the

record at the time the testimony is given. Alternatively, the producing party may designate

testimony or information disclosed at the deposition by notifying all parties in writing within five

(5) days after the producing party’s receipt of the transcript, of the specific pages and lines of the

transcript that contain Protected Material. If no indication on the record is made, all information

disclosed during a deposition shall be deemed “CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” until the time within which it may be appropriately designated as provided for herein has

passed. Any Party that wishes to disclose the transcript, or information contained therein, may

provide written notice of its intent to treat the transcript as non-confidential, after which time, any


AGREED PROTECTIVE ORDER                                                                        PAGE 6
         Case 1:15-cv-04514-KPF Document 196 Filed 01/21/21 Page 7 of 22



Party that wants to maintain any portion of the transcript as confidential must designate the

confidential portions within five (5) days, or else the transcript may be treated as non-

confidential. Any Protected Material that is used in the taking of a deposition shall remain

subject to the provisions of this Protective Order, along with the transcript pages of the deposition

testimony dealing with such Protected Material. In such cases the court reporter shall be

informed of this Protective Order and shall be required to operate in a manner consistent with this

Protective Order. In the event the deposition is videotaped, the original and all copies of the

videotape shall be marked by the video technician to indicate that the contents of the videotape

are subject to this Protective Order, substantially along the lines of “This videotape contains

confidential testimony used in this case and is not to be viewed or the contents thereof to be

displayed or revealed except pursuant to the terms of the operative Protective Order in this matter

or pursuant to written stipulation of the parties.” Counsel for any Producing Party shall have the

right to exclude from oral depositions, other than the deponent, deponent’s counsel, the reporter

and videographer (if any), any person who is not authorized by this Protective Order to receive or

access Protected Material based on the designation of such Protected Material. Such right of

exclusion shall be applicable only during periods of examination or testimony regarding such

Protected Material.

       7.      DISCOVERY MATERIAL DESIGNATED AS “CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER”

               (a)     Producing Party may designate Discovery Material as “CONFIDENTIAL

– SUBJECT TO PROTECTIVE ORDER” if it contains or reflects confidential, proprietary,

and/or commercially sensitive information.

               (b)     Unless otherwise ordered by the Court, Discovery Material designated as

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” may be disclosed only to the


AGREED PROTECTIVE ORDER                                                                      PAGE 7
         Case 1:15-cv-04514-KPF Document 196 Filed 01/21/21 Page 8 of 22



following:

                       (i)     The Receiving Party’s Outside Counsel;

                       (ii)    Outside Counsel’s paralegals and staff, and any copying or clerical

litigation support services working at the direction of such counsel, paralegals, and staff;

                       (iii)   Any outside expert or consultant retained by the Receiving Party to

assist in this action, provided that disclosure is only to the extent necessary to perform such work;

and provided that: (a) such expert or consultant has agreed to be bound by the provisions of the

Protective Order by signing a copy of Exhibit A; (b) such expert or consultant is not a current

officer, director, or employee of a Party or a competitor of a Party, nor anticipated at the time of

retention to become an officer, director or employee of a Party or a competitor of a Party; and (c)

no unresolved objections to such disclosure exist after proper notice has been given to all Parties

as set forth in Paragraph 12 below;

                       (iv)    Court reporters, stenographers, and videographers retained to

record testimony taken in this action;

                       (v)     The Court, jury, and court personnel;

                       (vi)    Graphics, translation, design, and/or trial consulting services,

having first agreed to be bound by the provisions of the Protective Order by signing a copy of

Exhibit A;

                       (vii)   Mock jurors who have signed an undertaking or agreement

agreeing not to publicly disclose Protected Material and to keep any information concerning

Protected Material confidential;

                       (viii) At a deposition or at trial, any person who falls within the scope of

Paragraph 11, below.

                       (ix)    Any mediator who is assigned to hear this matter, and his or her


AGREED PROTECTIVE ORDER                                                                        PAGE 8
          Case 1:15-cv-04514-KPF Document 196 Filed 01/21/21 Page 9 of 22



staff, subject to their agreement to maintain confidentiality to the same degree as required by this

Protective Order; and

                        (x)     Any other person with the prior written consent of the Producing

Party.
         8.    DISCOVERY MATERIAL DESIGNATED AS “CONFIDENTIAL –
               ATTORNEYS’ EYES ONLY”

               (a)      A Producing Party may designate Discovery Material as

“CONFIDENTIAL – ATTORNEYS’ EYES ONLY” if it contains or reflects information that is

extremely confidential and/or sensitive in nature and the Producing Party reasonably believes that

the disclosure of such Discovery Material is likely to cause economic harm or significant

competitive disadvantage to the Producing Party. The Parties agree that the following

information, if nonpublic, shall be presumed to merit the “CONFIDENTIAL – ATTORNEYS’

EYES ONLY” designation: trade secrets, pricing information, financial data, sales information,

sales or marketing forecasts or plans, business plans, sales or marketing strategy, product

development information, engineering documents, testing documents, employee information,

highly confidential agreements, and other non-public information of similar competitive and

business sensitivity.

               (b)      Unless otherwise ordered by the Court, Discovery Material designated as

“CONFIDENTIAL – ATTORNEYS’ EYES ONLY” may be disclosed only to:

                        (i)     The Receiving Party’s Outside Counsel;

                        (ii)    Outside Counsel’s paralegals and staff, and any copying or clerical

litigation support services working at the direction of such counsel, paralegals, and staff;

                        (iii)   Any outside expert or consultant retained by the Receiving Party to

assist in this action, provided that disclosure is only to the extent necessary to perform such work;

and provided that: (a) such expert or consultant has agreed to be bound by the provisions of the


AGREED PROTECTIVE ORDER                                                                        PAGE 9
         Case 1:15-cv-04514-KPF Document 196 Filed 01/21/21 Page 10 of 22



Protective Order by signing a copy of Exhibit A; (b) such expert or consultant is not a current

officer, director, or employee of a Party or a competitor of a Party, nor anticipated at the time of

retention to become an officer, director, or employee of a Party or a competitor of a Party; (c)

such expert or consultant is not involved in competitive decision-making on behalf of a Party; and

(d) no unresolved objections to such disclosure exist after proper notice has been given to all

Parties as set forth in Paragraph 12 below;

                        (iv)    Court reporters, stenographers and videographers retained to record

testimony taken in this action;

                        (v)     The Court, jury, and court personnel;

                        (vi)    Graphics, translation, design, and/or trial consulting services,

having first agreed to be bound by the provisions of the Protective Order by signing a copy of

Exhibit A;

                        (vii)   At a deposition or at trial, any person who falls within the scope of

paragraph 11, below;

                        (viii) Any mediator who is assigned to hear this matter, and his or her

staff, subject to their agreement to maintain confidentiality to the same degree as required by this

Protective Order; and

                        (ix)    Any other person with the prior written consent of the Producing

Party.


         9.    LIMITATIONS ON THE USE OF PROTECTED MATERIAL

               (a)      Protected Material shall be held in confidence by each person to whom it is

disclosed, shall be used only for purposes of this Matter, shall not be used for any business

purpose, and shall not be disclosed to any person who is not entitled to receive such information



AGREED PROTECTIVE ORDER                                                                      PAGE 10
         Case 1:15-cv-04514-KPF Document 196 Filed 01/21/21 Page 11 of 22



as herein provided.

               (b)    Except as may be otherwise ordered by the Court, any person may be

examined as a witness at deposition and trial and may testify concerning all Protected Material of

which such person has prior knowledge as set forth below:

                      (i)     A present director, officer, and/or employee of a producing party

may be examined at deposition and may testify concerning all Protected Material which has been

produced by that party;

                      (ii)    A former director, officer, and/or employee of a producing party

may be examined at deposition and may testify concerning all Protected Material of the

producing party that appears on its face or is established from other documents or testimony to

have been previously received from or communicated to that person and of which he or she has

prior knowledge, including any Protected Material that refers to matters of which the witness has

personal knowledge, has been produced by that party, and pertains to the period or periods of his

or her employment;

                      (iii)   Non-parties may be examined during deposition or testify

concerning any Protected Material of a Producing Party that appears on its face or from other

documents or testimony to have been received from or communicated to the non-party as a result

of any contact or relationship with the Producing Party, or a representative of such Producing

Party.

                      (iv)    Any person other than the witness, his or her attorney(s), and any

person qualified to receive Protected Material under this Order shall be excluded from the portion

of the examination concerning such information, unless the producing party consents to persons

other than qualified recipients being present at the examination.

               (c)    If any Outside Counsel attending a deposition is not qualified under this


AGREED PROTECTIVE ORDER                                                                  PAGE 11
        Case 1:15-cv-04514-KPF Document 196 Filed 01/21/21 Page 12 of 22



Order to receive Protected Material, then prior to the examination, the attorney shall be requested

to provide a Confidentiality Agreement, in the form of Exhibit A hereto, that he or she will

comply with the terms of this Order and maintain the confidentiality of the Protected Material

disclosed during the course of the examination. However, nothing in this Order shall be

construed as expanding those persons entitled to attend a deposition under any federal or local

rule.

                (d)     If a witness under sections (ii) and (iii) above is represented by an attorney

who is not qualified under this Order to receive Protected Material, then prior to the examination,

the attorney shall be requested to provide a Confidentiality Agreement, in the form of Exhibit A

hereto, that he or she will comply with the terms of this Order and maintain the confidentiality of

the Protected Material disclosed during the course of the examination. In the event that such

attorney declines to sign such a Confidentiality Agreement, prior to the examination, the parties,

by their attorneys, shall jointly seek a Protective Order from the Court prohibiting such attorney

from disclosing such Protected Material.

        10.     NOTICE OF DISCLOSURE

                (a)     Prior to disclosing any Protected Material to any person described in

Paragraphs 7(b)(iii) or 8(b)(iii) (referenced below as “Person”), the Party seeking to disclose

such information shall provide the Producing Party with written notice that includes: (i) the name

of the Person; (ii) the present employer and title of the Person; (iii) an identification of all of the

Person’s past or current employment or consulting relationships; (iv) an up-to-date curriculum

vitae of the Person; (v) a list of the cases in which the Person has testified at deposition or trial

within the last ten (10) years, and (vi) a list of all publications authored by the Person within the

last ten (10) years. The Party seeking to disclose Protected Material shall provide such other

information regarding the Person’s professional activities reasonably requested by the Producing


AGREED PROTECTIVE ORDER                                                                        PAGE 12
         Case 1:15-cv-04514-KPF Document 196 Filed 01/21/21 Page 13 of 22



Party for it to evaluate whether good cause exists to object to the disclosure of Protected Material

to the outside expert or consultant.

                 (b)   Within five (5) days of receipt of the disclosure of the Person, the

Producing Party or Parties may object in writing to the Person for good cause. In the absence of

an objection at the end of the five (5) day period, the Person shall be deemed approved under this

Protective Order. There shall be no disclosure of Protected Material to the Person prior to

expiration of this five (5) day period. If the Producing Party objects to disclosure to the Person

within such five (5) day period, the Parties shall meet and confer via telephone or in person

within five (5) days following the objection and attempt in good faith to resolve the dispute on an

informal basis. If the dispute is not resolved, the Party objecting to the disclosure will have five

(5) days from the date of the meet and confer to seek relief from the Court. If relief is not sought

from the Court within that time, the objection shall be deemed withdrawn. If relief is sought,

designated materials shall not be disclosed to the Person in question until the Court resolves the

objection.

                 (c)   For purposes of this section, “good cause” shall include an objectively

reasonable concern that the Person will, advertently or inadvertently, use or disclose Discovery

Materials in a way or ways that are inconsistent with the provisions contained in this Order.

                 (d)   Prior to receiving any Protected Material under this Order, the Person must

execute a copy of the “Agreement to Be Bound by Protective Order” (Exhibit A hereto) and serve

it on all Parties.

                 (e)   An initial failure to object to a Person under this Paragraph shall not

preclude the non-objecting Party from later objecting to continued access by that Person for

actual violations of this Protective Order. If an objection is made, the Parties shall meet and

confer via telephone or in person within five (5) days following the objection and attempt in good


AGREED PROTECTIVE ORDER                                                                       PAGE 13
        Case 1:15-cv-04514-KPF Document 196 Filed 01/21/21 Page 14 of 22



faith to resolve the dispute informally. If the dispute is not resolved, the Party objecting to the

disclosure will have five (5) days from the date of the meet and confer to seek relief from the

Court. The designated Person may continue to have access to information that was provided to

such Person prior to the date of the objection. If a later objection is made, no further Protected

Material shall be disclosed to the Person until the Court resolves the matter or the Producing

Party withdraws its objection. Notwithstanding the foregoing, if the Producing Party fails to

move for a protective order within five (5) business days after the meet and confer, further

Protected Material may thereafter be provided to the Person.

       11.     CHALLENGING DESIGNATIONS OF PROTECTED MATERIAL

               (a)     A Party shall not be obligated to challenge the propriety of any designation

of Discovery Material under this Order at the time the designation is made, and a failure to do so

shall not preclude a subsequent challenge thereto.

               (b)     Any challenge to a designation of Discovery Material under this Order

shall be written, shall be served on counsel for the Producing Party, shall particularly identify the

documents or information that the Receiving Party contends should be differently designated, and

shall state the grounds for the objection. Thereafter, further protection of such material shall be

resolved in accordance with the following procedures:

                       (i)     The objecting Party shall have the burden of conferring either in

person, in writing, or by telephone with the Producing Party claiming protection (as well as any

other interested party) in a good faith effort to resolve the dispute. The Producing Party shall

have the burden of justifying the disputed designation;

                       (ii)    Failing agreement, the Receiving Party may bring a motion to the

Court for a ruling that the Discovery Material in question is not entitled to the status and

protection of the Producing Party’s designation. The Parties’ entry into this Order shall not


AGREED PROTECTIVE ORDER                                                                        PAGE 14
        Case 1:15-cv-04514-KPF Document 196 Filed 01/21/21 Page 15 of 22



preclude or prejudice either Party from arguing for or against any designation, establish any

presumption that a particular designation is valid, or alter the burden of proof that would

otherwise apply in a dispute over discovery or disclosure of information;

                       (iii)   Notwithstanding any challenge to a designation, the Discovery

Material in question shall continue to be treated as designated under this Order until one of the

following occurs: (a) the Party who designated the Discovery Material in question withdraws

such designation in writing; or (b) the Court rules that the Discovery Material in question is not

entitled to the designation.

       12.     SUBPOENAS OR COURT ORDERS

               If at any time Protected Material is subpoenaed by any court, arbitral,

administrative, or legislative body, the Party to whom the subpoena or other request is directed

shall immediately give prompt written notice thereof to every Party who has produced such

Discovery Material and to its counsel and shall provide each such Party with an opportunity to

move for a protective order regarding the production of Protected Materials implicated by the

subpoena.

       13.     FILING PROTECTED MATERIAL

               (a)     Absent written permission from the Producing Party or a court Order

secured after appropriate notice to all interested persons, a Receiving Party may not file in the

public record any Protected Material. Any briefs, transcripts, exhibits, depositions, or documents

which are filed with the Court which comprise, embody, summarize, discuss, or quote from

Protected Material shall be sealed, unless the parties otherwise agree in writing or the Court

otherwise orders. Where reasonably practicable, only the portions of documents consisting of

such items or information shall be lodged under seal.

               (b)     Filing or lodging Protected Material under seal shall be made in


AGREED PROTECTIVE ORDER                                                                       PAGE 15
        Case 1:15-cv-04514-KPF Document 196 Filed 01/21/21 Page 16 of 22



compliance with the Instructions For Filing and Serving Sealed Documents in the Southern

District of New York.

               (c)      Subject to the above requirements to file under seal, any Party may

introduce Protected Material in court filings, at trial or at a hearing before the Court in this Matter

and/or the Other Litigations, provided that the Party that produced the Confidential Material is

given reasonable notice and an opportunity to object and seek relief from the Court. Upon a

finding by the Court that Confidential Material intended to be introduced in court filings, at trial

or at a hearing contains commercially sensitive information at issue, or that other good cause for

filing under seal exists, any Protected Material included in any papers introduced in court filings,

at trial or at a hearing shall be labeled, “CONFIDENTIAL – SUBEJCT TO PROTECTIVE

ORDER” and shall be filed in a sealed envelope, together with a motion requesting that the

material be sealed and not disclosed unless ordered by the Court. Where possible, only

confidential portions of such material shall be filed under seal. Absent specific leave from the

Court, filings made under seal should also be filed or otherwise introduced for public access only

in redacted form.

       14.     INADVERTENT DISCLOSURE OF PRIVILEGED MATERIAL

               (a)      The inadvertent production by a Party of Discovery Material subject to the

attorney-client privilege, work-product protection, or any other applicable privilege or protection,

despite the Producing Party’s reasonable efforts to prescreen such Discovery Material prior to

production, will not waive the applicable privilege and/or protection if a request for return of such

inadvertently produced Discovery Material is made promptly after the Producing Party learns of

its inadvertent production.

               (b)      Upon a request from any Producing Party who has inadvertently produced

Discovery Material that it believes is privileged and/or protected, each Receiving Party shall


AGREED PROTECTIVE ORDER                                                                       PAGE 16
         Case 1:15-cv-04514-KPF Document 196 Filed 01/21/21 Page 17 of 22



immediately return such Protected Material or Discovery Material and all copies, including those

that have been shared with experts, consultants, and vendors, to the Producing Party, except for

any pages containing privileged markings by the Receiving Party which shall instead be

destroyed and certified as such by the Receiving Party to the Producing Party.

               (c)     Nothing herein shall prevent the Receiving Party from preparing a record

for its own use containing the date, author, addresses, and topic of the inadvertently produced

Discovery Material and such other information as is reasonably necessary to identify the

Discovery Material and describe its nature to the Court in any motion to compel production of the

Discovery Material. Any motion to compel production of the inadvertently produced Discovery

Material shall be filed under seal and shall not assert as a ground for production the fact of the

inadvertent or unintentional production, nor shall the motion disclose or otherwise use the content

of the inadvertently or unintentionally produced document or information in any way beyond that

which is reasonably necessary to identify the Discovery Material and describe its nature to the

Court.

         15.   INADVERTENT FAILURE TO DESIGNATE PROPERLY

               (a)     The inadvertent failure by a Producing Party to designate Discovery

Material as Protected Material with one of the designations provided for under this Order shall

not waive any such designation provided that the Producing Party notifies all Receiving Parties

that such Discovery Material is protected under one of the categories of this Order within

fourteen (14) days of the Producing Party learning of the inadvertent failure to designate. The

Producing Party shall reproduce the Protected Material with the correct confidentiality

designation within seven (7) days upon its notification to the Receiving Parties. Upon receiving

the Protected Material with the correct confidentiality designation, the Receiving Parties shall

destroy all Discovery Material that was not designated properly.


AGREED PROTECTIVE ORDER                                                                     PAGE 17
        Case 1:15-cv-04514-KPF Document 196 Filed 01/21/21 Page 18 of 22



               (b)    A Receiving Party shall not be in breach of this Order for any use of such

Discovery Material before the Receiving Party receives the Protected Material with the correct

confidentiality designation, unless an objectively reasonable person would have realized that the

Discovery Material should have been appropriately designated with a confidentiality designation

under this Order. Once a Receiving Party has received the Protected Material with the correct

confidentiality designation, the Receiving Party shall treat such Discovery Material (subject to the

exception in Paragraph 17(c) below) at the appropriately designated level pursuant to the terms of

this Order.

               (c)    Protected Material produced without the designation of “CONFIDENTIAL

– SUBJECT TO PROTECTIVE ORDER,” or “CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” may be so designated subsequent to production when the Producing Party failed to make

such designation at the time of production through inadvertence or error. If Discovery Material is

designated subsequent to production, the Receiving Party promptly shall collect any copies that

have been provided to individuals so that they can be re-labeled with the “CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER,” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

designation.

       16.     DISCOVERY FROM EXPERTS OR CONSULTANTS

               (a)    Subject to the terms of this Order, the discovery and disclosure of any

document or materials provided to or by experts shall be governed by the provisions of Federal

Rules of Civil Procedure 26, 33, and 34 and any other federal or local rule or caselaw governing

such discovery or disclosure.

               (b)    Subject to the terms of this Order, the discovery and disclosure of any

conversations or e-mail communications between counsel and any expert will be subject to

discovery in accordance with the provisions of Federal Rules of Civil Procedure 26, 33, and 34


AGREED PROTECTIVE ORDER                                                                   PAGE 18
        Case 1:15-cv-04514-KPF Document 196 Filed 01/21/21 Page 19 of 22



and any other federal or local rule or caselaw governing such discovery or disclosure.

       17.     MISCELLANEOUS

               (a)     Right to Further Relief. Nothing in this Order abridges the right of any

person to seek its modification by the Court in the future. By stipulating to this Order, the Parties

do not waive the right to argue that certain material may require additional or different

confidentiality protections than those set forth herein.

               (b)     Termination of Matter. The Parties agree that the terms of this Protective

Order shall survive and remain in effect after the Final Determination of the above-captioned

matter. Except as otherwise agreed by the Parties, not later than sixty (60) days after the

conclusion of this Matter and/or the Other Litigations, whichever is later, including all appeals,

any person receiving Discovery Material shall either destroy such materials or return them to the

producing Party, except for Discovery Material that has been incorporated into work product, or

has become part of the public record, and upon a timely request by the Producing Party, shall so

certify in writing to the Producing Party. Protected Material that has been incorporated into work

product shall be maintained as confidential.

               (c)     Successors. This Order shall be binding upon the Parties hereto, their

attorneys, and their successors, executors, personal representatives, administrators, heirs, legal

representatives, assigns, subsidiaries, divisions, employees, agents, retained consultants and

experts, and any persons or organizations over which they have direct control.

               (d)     Right to Assert Other Objections. By stipulating to the entry of this

Protective Order, no Party waives any right it otherwise would have to object to disclosing or

producing any information or item. Similarly, no Party waives any right to object on any ground

to use in evidence of any of the material covered by this Protective Order. This Order shall not

constitute a waiver of the right of any Party to claim in this action or otherwise that any


AGREED PROTECTIVE ORDER                                                                       PAGE 19
        Case 1:15-cv-04514-KPF Document 196 Filed 01/21/21 Page 20 of 22



Discovery Material, or any portion thereof, is privileged or otherwise non-discoverable, or is not

admissible in evidence in this action or any other proceeding.

               (e)     Burdens of Proof. Notwithstanding anything to the contrary above,

nothing in this Protective Order shall be construed to change the burdens of proof or legal

standards applicable in disputes regarding whether particular Discovery Material is confidential,

which level of confidentiality is appropriate, whether disclosure should be restricted, and if so,

what restrictions should apply.

               (f)     Modification by Court. This Order is subject to further court order based

upon public policy or other considerations, and the Court may modify this Order sua sponte in the

interests of justice. The United States District Court for the Southern District of New York is

responsible for the interpretation and enforcement of this Order. All disputes concerning

Protected Material, however designated, produced under the protection of this Order shall be

resolved by the United States District Court for the Southern District of New York.

               (g)     Discovery Rules Remain Unchanged. Nothing herein shall alter or change

in any way the discovery provisions of the Federal Rules of Civil Procedure, the Local Rules for

the United States District Court for the Southern District of New York, or the Court’s own orders.

Identification of any individual pursuant to this Protective Order does not make that individual

available for deposition or any other form of discovery outside of the restrictions and procedures

of the Federal Rules of Civil Procedure, the Local Rules for the United States District Court for

the Southern District of New York, or the Court’s own orders;

               (h)     Until such time as this Protective Order has been entered by the Court, the

parties agree that upon the execution by the Parties, the Protective Order will be treated as though

it has been “So Ordered.” To the extent that the Parties disagree about one or more provisions of

the Protective Order and request the Court to resolve any dispute regarding the disagreed-upon


AGREED PROTECTIVE ORDER                                                                     PAGE 20
         Case 1:15-cv-04514-KPF Document 196 Filed 01/21/21 Page 21 of 22



 provisions, then the Parties will treat the remaining provisions of the Protective Order as though

 they have been “So Ordered.”

                (i)    Attorneys and witnesses are prohibited from arguing or implying at trial

 that a witness for a Party should have or could have received or reviewed information protected

 by this Order if this Order prohibits that witness from receiving or reviewing such information.




This confidentiality agreement does not bind the Court or any of
its personnel. The Court can modify this stipulation at any time.
The Court will retain jurisdiction over the terms and conditions
of this agreement only for the pendency of this litigation. Any
party wishing to make redacted or sealed submissions shall comply
with Rule 6(A) of this Court's Individual Rules of Civil
Procedure.

Dated:       January 21, 2021                           SO ORDERED.
             New York, New York



                                                        HON. KATHERINE POLK FAILLA
                                                        UNITED STATES DISTRICT JUDGE




 AGREED PROTECTIVE ORDER                                                                    PAGE 21
        Case 1:15-cv-04514-KPF Document 196 Filed 01/21/21 Page 22 of 22


                                           EXHIBIT A



               I, __________________________________, acknowledge and declare that I have

received a copy of the Protective Order (“Order”) in the action of Claridge Associates, LLC, et al.

v. Anthony Schepis, et al. (S.D.N.Y.) (No. 15 CIV 4513 (KPF). Having read and understood the

terms of the Order, I agree to be bound by the terms of the Order and consent to the jurisdiction

of said Court for the purpose of any proceeding to enforce the terms of the Order.



               Name of individual:

               Present occupation/job description:




               Name of Company or Firm:

               Address:




               Dated:




                                          _____________________________________________
                                                             [Signature]




AGREED PROTECTIVE ORDER                                                                   PAGE 22
